Citation Nr: 1211938	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  07-27 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones



INTRODUCTION

The Veteran served on active duty from August 1964 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Anchorage, Alaska.
 
The Veteran's claim was remanded by the Board in January 2011.


FINDING OF FACT

Hearing loss was not manifested during the Veteran's service or for many years after separation from service, and the most probative evidence indicates that the Veteran's current bilateral hearing loss is not related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated as a result of the Veteran's service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).
	
In December 2005, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A March 2006 letter advised him of the bases for assigning ratings and effective dates if service connection is granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to the duty to assist, VA has associated with the claims folder the Veteran's VA medical records.  The Veteran's July 1966 discharge examination report has been obtained.  Attempts to obtain any additional active duty service treatment records (STR) were unsuccessful.  In November 2007 the RO notified the Veteran that VA was unable to obtain the Veteran's complete STR and asked if he could provide copies.  In February 2008 the Veteran informed the RO that he did not have any STR.  

In January 2007 the Board remanded the Veteran's claim in order to obtain copies of possible additional audiometric evaluation reports dated in 2000, 2001, and 2002, as well as a possible 2005 VA audiometric evaluation report.  The RO sent the Veteran a letter in February 2011 asking the Veteran to identify the sources of audiological tests in 2000, 2001, and 2002, and assistance in obtaining any such records.  No response was received from the Veteran.  The RO obtained VA medical records from January 1, 2000 to December 31, 2005 and there were no additional audiometric evaluation reports included.  In March 2011 the RO issued a memorandum stating that any such additional VA audiometric records were unobtainable.  The memorandum further stated that the Veteran did not respond to a the letter requesting information about any audiological tests in 2000, 2001, and 2002.  A review of the record indicates that the medical records which discuss audiological reports in 2000, 2001, and 2002 are from the Alaska Native Medical Center (ANMC).  Previously, in June 2006, VA contacted ANMC, with properly signed authorization from the Veteran, requesting copies of the Veteran's medical records regarding treatment for hearing loss.  In July 2006 the ANMC responded to VA stating that there were no such records at ANMC.  In August 2006 VA wrote to the Veteran informing him of the ANMC response and asking him to submit the ANMC records if he had such.  The Veteran did not respond.  As the Veteran was previously informed of the unavailability of these records in August 2006, in accordance with 38 C.F.R. § 3.159(e) the Board finds that there is no prejudice to the Veteran.  Furthermore, the Board notes that the Veteran did not respond to the February 2011 VA letter again requesting his assistance in obtaining such records.  The Board notes that corresponding to VA's duty to assist the appellant in obtaining information is a duty on the part of the appellant to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the appellant in developing his claim, rather than a duty on the part of VA to develop the entire claim with the appellant performing a passive role.  See Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

In sum, the Board is satisfied that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304 (2011); Hensley, 5 Vet. App. at 159-60.

The Veteran asserts that he developed bilateral hearing loss due to noise exposure during service.  In May 1996 the Veteran reported that he was stationed with an aviation unit in the Army and was assigned to communications.  He stated that he frequently drove a 3/4 ton truck as part of his assignment.  He denied significant nonmilitary noise exposure.

In this case the Veteran's available service treatment records do not show that the Veteran experienced any hearing loss during service.  The auditory thresholds recorded on the Veteran's July 1966 discharge examination report show that the Veteran had normal hearing on discharge from service.  The report indicates right ear puretone thresholds of -5, 10, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were -5, -5, -5, and -5 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  Additionally, auditory thresholds recorded on physical examination for the Reserves in November 1978 also revealed the Veteran to have normal hearing.  The report indicates right ear puretone thresholds of 5, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  The left ear puretone thresholds were 0, 0, 0, and 0 decibels at 500, 1000, 2000, and 4000 Hertz, respectively.  In November 1978 the Veteran reported that he did not have, and had not ever had, hearing loss.

A March 1996 VA examination for purposes of admission to a VA domiciliary program notes that the Veteran stated that he first noticed hearing loss in 1989.  A May 1996 VA audiometric report indicates that the Veteran had bilateral hearing loss.  Bilateral hearing loss was also shown by a February 2004 ANMC audiometric report.  

The Board has considered whether a VA compensation and pension examination for the Veteran's claimed disabilities is warranted.  VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83. 

In this case the Board finds that there is sufficient competent medical evidence on file to make a decision on the Veteran's claim.  Although the Veteran currently has bilateral hearing loss, there is no evidence establishing that an event, injury, or disease occurred in service, or that hearing loss manifested during an applicable presumptive period.  Accordingly a medical examination is not required to adjudicate the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With regard to the Veteran's assertions that his current hearing loss disability is due to noise exposure during service, lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  The Veteran in this case is not a medical professional, and thus, he is not competent to provide a medical opinion regarding the causation of his hearing loss.

The Board recognizes the Veteran currently has hearing loss, and does not dispute the Veteran's contentions regarding noise exposure during active duty service.  Nevertheless, the Veteran did not have hearing loss when discharged from service and he did not have hearing loss in November 1978, more than 12 years after discharge from service.  Furthermore the Veteran has not claimed that he had hearing loss during service or within a year of discharge from service.  The Veteran has reported that he first noticed hearing loss in 1989, more than 22 years after discharge from service.  As the Veteran first developed hearing loss many years after discharge from service, and there is no medical evidence relating the Veteran's bilateral hearing loss to service, the Board finds that the evidence weighs against the Veteran's claim. 

Accordingly, the Board concludes that the preponderance of the evidence is against the claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and service connection for bilateral hearing loss must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
T. D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


